Citation Nr: 9931677	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the first toe of the left foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran was provided a Travel Board 
hearing in Las Vegas, Nevada, in July 1999 before the 
undersigned Board Member.

Additional development is necessary in regard to the issue of 
entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  
Accordingly, that issue is addressed in the REMAND at the end 
of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim for a compensable evaluation for the 
residuals of a fracture of the first toe of the veteran's 
left foot has been obtained.

2.  The residuals of the fracture of the left first toe are 
productive of no significant functional impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
fracture of the first toe of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5171, 5280, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that deformity of his left great toe 
prevents him from wearing normal shoes.  He also contends 
that walking and standing are very painful and he experiences 
shooting pain in the great toe which radiates up the foot.  
The veteran also contends that he gets blisters and calluses 
due to his service-connected left great toe disability.  He 
has indicated that the disability warrants a compensable 
evaluation.

Initially, the Board notes that the veteran's claim for a 
compensable rating for the left great toe disability is well 
grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected residuals of a fracture of 
the first toe of the left foot.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Briefly, as was noted in the Introduction, the veteran's 
service ended in December 1968.  In a rating decision of 
April 1976, service connection for the residuals of a 
fracture of the left first toe was granted.  A noncompensable 
evaluation was assigned from January 19, 1976, and has 
remained in effect since that time.

The service medical records show that the veteran fractured 
his left great toe in May 1968.  A radiographic report shows 
that the veteran sustained a crush-type comminuted fracture 
involving the entire distal phalanx of the left great toe.  
There was no significant separation of any of the fragments.  
The veteran was placed on limited duty until June 1968.  A 
treatment note dated in July 1968 shows that the old fracture 
of the left great toe still caused some pain.  At the 
separation examination in November 1968, there was no 
abnormality of the feet noted.

X-rays of the veteran's feet in September 1983 showed diffuse 
soft tissue swelling over the dorsum of the left foot.  There 
was a lucency of the distal plantar aspect of the talus which 
may have represented a nondisplaced fracture of the talus.  
Elsewhere, the left foot was normal.  X-rays of the left foot 
a few days later showed that the lucent area noted in the 
distal inferior talus represented a normal variant.  There 
was no evidence of a fracture in this region.  Elsewhere, the 
foot was normal.

The report of an October 1985 orthopedic evaluation by Steven 
H. Greenwald, M. D., documents no complaints of or diagnosis 
concerning residuals of the fracture of the left great toe.

At a VA orthopedic examination in February 1994, the veteran 
complained of sharp pain in the left great toe, recurring one 
or two times every month.  He reported that he could not wear 
hard shoes because of the toe problems and could only wear 
sandals or tennis shoes.  The examination showed that the 
motion in the great toe was within normal limits.  Strength 
of the toes on the left foot, when compared with the right 
foot, was within physiologic limits bilaterally.  The 
veteran's posture was good.  He was unable to squat and 
unable to rise up for any length of time on the toes or 
heels.  Appearance of the great toe was within normal limits.  
There were no secondary skin or vascular changes noted.  X-
rays of the left foot showed no fracture, dislocation, or 
other bony abnormality.  The joint spaces were well 
maintained and the bony architecture was intact.  The 
impression was a normal left foot.  The diagnosis was old 
injury to the left foot involving the first and second toes.

At a personal hearing in March 1996 before a Hearing Officer 
at the RO in Phoenix, Arizona, the veteran testified that he 
broke his left great toe in service.  He also reported that 
he had calluses on his left great toe.  He stated that he 
could not wear certain types of shoes and he was wearing 
sandals without socks at the hearing.  The representative 
observed that the toe in question was wider and thicker than 
the right great toe.  The veteran testified that he 
experienced pain in the left great toe like an electric 
shock.  Such pain happened once a week or once every two 
weeks.  He also reported that he had throbbing-type pain.  
The veteran testified that he did not take medications for 
the pain in the left great toe.

At a VA orthopedic examination in April 1997, the veteran 
reported that he was taking no medications for the left great 
toe disability.  He stated that his current symptoms involved 
throbbing of the toe 80 percent of the time and occasional 
electric shock-type pain in the toe.  The discomfort in the 
toe increased with cold weather.  There was no swelling of 
the toe, but it was somewhat bigger than the right great toe.  
The veteran stated that he sometimes had a limp on the left 
but it was due to both the left great toe disability and a 
left knee disorder.  

The physical examination showed that the veteran had a normal 
gait.  He was able to raise up on his heels and toes.  There 
was no tenderness to palpation about the left great toe.  The 
toe was slightly enlarged when compared to the right great 
toe.  Range of motion of the left great toe in the 
metatarsal, phalangeal, and interphalangeal joints was within 
normal limits and symmetric to the right.  It was noted that 
the veteran performed range of motion without complaint of 
pain.  X-rays of the left great toe showed no bone or joint 
abnormality.  The bones were in anatomic alignment.  The soft 
tissues were intact.  

The diagnosis was status post fracture, left large toe, with 
subjective residuals.  The examiner noted that the rubor of 
both feet and some decrease in capillary circulation in both 
feet raised the question with respect to peripheral vascular 
disease and/or peripheral neuropathy as being responsible for 
some of the veteran's symptoms in his left great toe.  The 
examiner further noted that, with respect to pain, functional 
impairment was considered minimal.  Range of motion was not a 
factor in this case as it was within normal limits.

At the Travel Board hearing in July 1999, the veteran 
testified that he received a crush-type injury to the left 
great toe.  His current symptoms included muscle pain spasms.  
He also reported that 99 percent of the time he had throbbing 
pain in the toe.  In addition, he periodically had a sharp 
pain that ran from his foot up into his lower back.  At the 
hearing, the veteran wore a full-leg brace and used a cane.  
The veteran indicated that the pain level was 7 out of 10, 10 
being the highest level of pain.  He testified that he could 
move the toe all right.  He stated that the toe always seemed 
to be swollen and he did not wear shoes at home.  He was able 
to put weight on the toe but it caused pain.  He was taking 
pain medication.  He testified that he had done physical 
therapy but it had not seemed to help.  The veteran initially 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA) for his foot, back, 
lower back, and psychiatric disorder.  Later in the hearing, 
however, he testified that he did not think that the SSA had 
any evidence relevant to his left great toe disability.  He 
also testified that there had been no change in the symptoms 
of his left great toe since the most recent VA orthopedic 
examination in April 1997.

There is no specific diagnostic code for residuals of a 
fracture of the great toe.

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (1999).  

A 10 percent rating is warranted for moderate foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Alternatively, a 10 
percent rating is warranted for amputation of the great toe 
without metatarsal involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5171.  A 10 percent rating is warranted for 
unilateral hallux valgus which is either severe and 
equivalent to amputation of the great toe, or which has 
undergone operation with resection of the metatarsal head.  
38 C.F.R. § 4.71a, Diagnostic Code 5280.

The April 1997 VA orthopedic examination of the veteran's 
left great toe was only positive for slight enlargement.  No 
objective evidence of pain or other functional impairment due 
to the fracture was found.  An X-ray study of the left great 
toe revealed no abnormality.  The examiner specifically 
stated that any functional impairment due to the fracture was 
minimal.  With respect to the veteran's left foot complaints, 
the examiner suggested other possible etiologies.  He did not 
relate the complaints to the service-connected disability.  
The veteran is not receiving treatment for the condition and 
there is no other recent medical evidence suggesting that the 
fracture residuals are productive of any significant 
functional impairment.  Therefore, the Board must conclude 
that the disability is properly assigned a noncompensable 
evaluation.

In reaching this decision, the Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995); the provisions of 38 C.F.R. 
§ 4.40 concerning disability factors such as lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning disability factors such as weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity.  However, as explained 
above, the evidence demonstrates that the service-connected 
disability is productive of no more than minimal functional 
impairment, which does not satisfy the criteria for a 
compensable evaluation.


ORDER

Entitlement to a compensable rating for the residuals of a 
fracture of the first toe of the left foot is denied.


REMAND

The evidence demonstrates that the veteran has been diagnosed 
with various psychiatric disorders, to include PTSD.  At the 
most recent VA psychiatric examination in March 1994, the 
diagnoses included PTSD, and the examiner noted that the 
veteran's depression, apprehension, despondency, guilt and 
embarrassment are stress related as evidenced by his 
experiences in Vietnam.  The most recent medical evidence 
from the veteran's treating VA physician, dated in September 
1999, shows that the veteran has been diagnosed with major 
depression, PTSD, and "social phobia with depressive 
symptoms aggravated by military experience."

The veteran has consistently stated that his PTSD is not the 
result of his experiences while he was stationed in Vietnam, 
as he was a driver for a colonel at Cam Ranh Bay, was never 
in combat, and never even carried a weapon.  Rather, he 
contends that his stressor was his duty after returning from 
Vietnam and serving on burial detail while stationed at Fort 
Lewis, Washington.  It is undisputed that the veteran is not 
a combat veteran.  Therefore, his alleged stressor must be 
verified before his claim can be allowed.  

The RO contacted the Environmental Support Group (ESG) for 
verification of the veteran's alleged stressor.  In a letter 
dated in November 1994, ESG responded that the unit histories 
covering the period that the veteran was assigned to Fort 
Lewis, Washington, do not document that members of the unit 
were assigned burial duties.  ESG noted that the veteran's 
duties and responsibilities while assigned to Fort Lewis 
should be maintained within his Official Military Personnel 
File, located at the National Archives and Records 
Administration.  The evidence contains a few personnel 
records.  However, the entire 201 file (personnel file) has 
not been associated with the veteran's claims file.  

The evidence of record also shows that there are some medical 
records which are pertinent to the veteran's claim which have 
not been associated with the claims file.  At the March 1994 
VA psychiatric examination, the veteran reported that he had 
been hospitalized three times.  The first hospitalization was 
at the University Hospital in San Diego.  He reported a 
hospitalization in the mid-1970's in the psychiatric unit at 
the VA hospital in San Diego.  He also reported a 
hospitalization in 1986 or 1987 in the psychiatric unit at 
the VA hospital in Utah.

In addition, the veteran has testified that he is in receipt 
of disability benefits from SSA.  Because the veteran 
testified that the SSA disability award was based in part on 
his psychiatric disability, the SSA records should be 
associated with the veteran's claim file.  VA has an 
obligation to obtain SSA records when put on notice that the 
veteran is receiving Social Security disability benefits.  
See Clarkson v. Brown, 4 Vet. App. 565 (1993).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the veteran 
which have not been secured previously, 
to specifically include records from the 
University Hospital in San Diego.

2.  The RO should contact the VA hospital 
in San Diego and request the veteran's 
records from the mid-1970's.  In 
addition, the RO should contact the VA 
hospital in Utah and request the 
veteran's records from 1986 or 1987.

3.  The RO should request the National 
Archives and Records Administration to 
provide the veteran's Official Military 
Personnel File and any available unit 
histories for the veteran's unit for the 
period from June 1967 to December 1968, 
while the veteran was stationed at Fort 
Lewis, Washington.  The RO should also 
request any available daily staff 
journals for the veteran's unit for this 
period of time.

4.  The RO should also contact the SSA 
and request a copy of the decision 
awarding the veteran disability benefits 
and of the documents upon which the award 
of disability benefits was based.

5.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination by a 
psychiatrist to determine the nature and 
extent of any currently present 
psychiatric disorders.  All indicated 
studies should be performed.  A diagnosis 
of PTSD should be confirmed or ruled out, 
and the examiner should explain why the 
veteran does or does not meet the 
criteria for this diagnosis.  If PTSD is 
diagnosed, the specific stressor(s) 
supporting the diagnosis should be 
identified.  With respect to any other 
currently present acquired psychiatric 
disorders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder(s) is 
(are) etiologically related to service.  
The rationale for all opinions expressed 
should also be provided.  The claims file 
with a copy of this remand must be made 
available to the examiner for proper 
review of the medical history.  The 
examination report should reflect that 
the claims file has been reviewed.

6.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue on 
appeal.

7.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals







